            Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  BROWSE3D LLC,

                 Plaintiff                             Case No. 6:20-cv-00135


                 v.                                    JURY TRIAL DEMANDED


  ASICS AMERICA CORPORATION,

                 Defendant




                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Brwose3D LLC (“Browse3D” or “Plaintiff”) files this Complaint for patent

infringement against Defendant Asics America Corporation. (“Asics” or “Defendant”),

and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                         PARTIES

       2.       Browse3D is a limited liability company organized and existing under the

laws of the State of Texas with its principal place of business 108 Wild Basin Rd South,

Suite 250, Austin, Texas 78746.

       3.       Defendant is a corporation organized and existing under the laws of

California with corporate address of 80 Technology Drive, Irvine, California 92618.
            Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 2 of 11




                              JURISDICTION AND VENUE

       4.       This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1400.

       5.       Upon information and belief, Defendant is subject to personal jurisdiction

of this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and this judicial district and/or deriving

substantial revenue from goods and services provided to individuals in Texas and in this

District.

       6.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendants have committed acts of infringement and have regular and established places

of business in this judicial district.

                                       COUNT I
                      (Infringement of U.S. Patent No. 10,031,897)

       7.       Browse3D incorporates paragraphs 1 through 6 as though fully set forth

herein.

       8.       Plaintiff is the owner, by assignment, of U.S. Patent No. 10,031,897 (the

“’897 Patent”), entitled SYSTEM AND METHOD FOR WEB BROWSING, which issued

on July 24, 2018. A copy of the ’897 Patent is attached as Exhibit A.

       9.       The ’897 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       10.      Defendant     hosts      and   provides   an    interactive    website    at

https://www.asics.com for advertising and promoting the sale of items to users of the

website (the “Accused Product”). In use, Defendant tracts user behavior when interacting

with the website, including selection of individual hyperlinks. Defendant uses the user


COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 2
         Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 3 of 11




behavior information to customize the rendering of webpages to present information to

the user. The Defendant’s system for hosting and operating the website is the Accused

Product that infringes the ’897 Patent.

       11.    At least by hosting, promoting, and publishing the website, Defendant

encourages its customers, potential customers, and users of the website to use the website

and practice the claimed methods, which Defendant controls the use of and derives a

direct benefit and profit from.

       12.    Upon information and belief, Defendant has infringed and continues to

infringe one or more claims, including Claim 10, of the ’897 Patent by making and using

Defendant’s interactive website in the United States without authority. Defendant has

infringed and continues to infringe the ’897 Patent either directly or through the acts of

inducement in violation of 35 U.S.C. § 271. Defendant has been on notice of the ’897

Patent at least as early as the date it received service of this complaint.

       13.    Claim 10: A method for web browsing comprising:

              over a plurality of browsing sessions, monitoring browsing activity of a

                     user at a particular web page that comprises a plurality of

                     hyperlinks for hyperlinking from the particular web page;

              determining a pattern of hyperlink usage of the user based on the

                     monitored browsing activity;

              determining a prioritized list of hyperlinks based on the determined

                     pattern of hyperlink usage, wherein the prioritized list of

                     hyperlinks comprises a subset of said plurality of hyperlinks, and




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 3
        Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 4 of 11




                    wherein each hyperlink on the prioritized list links to a respective

                    web page;

             in an other browsing session, presenting a window that comprises a first

                    area and a second area;

             in the other browsing session, presenting the particular web page in the

                    first area of the window;

             in the other browsing session, automatically requesting web page data for

                    the respective web pages; and

             in the other browsing session, presenting in the second area each

                    hyperlink in the prioritized list of hyperlinks, wherein the

                    presented hyperlinks are positioned according to prioritization of

                    the prioritized list, and wherein the presented hyperlinks are

                    presented as reduced size images rendered using said requested

                    web page data.

      14.    The Accused Products practices a method for web browsing:




                                https://www.asics.com/us/en-us/

      15.    The Accused Product determines a pattern of hyperlink usage of the user

based on the monitored browsing activity (e.g. “We Recommend” is a list of items related

matching and prioritizing the recently viewed items)




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 4
       Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 5 of 11




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 5
        Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 6 of 11




      16.    https://www.asics.com/us/en-us/cookie-policy.html

      17.    The Accused Product determines a prioritized list of hyperlinks based on

the determined pattered of hyperlink usage (e.g. “Recently Viewed”).

      18.    The prioritized list of hyperlinks comprises a subset of the plurality of

hyperlinks (e.g. constitutes four items on screen, and a scroll arrow to access items

beyond four. The hyperlink on the prioritized list links to a respective webpage (e.g. the

image contains an embedded link to the respective webpage).




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 6
        Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 7 of 11




      19.    When a user closes the original browsing session and opens a new one, the

Accused Product produces another browsing session presenting a window that comprises

a first area and a second area.

      New Browsing Session:




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 7
        Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 8 of 11




      20.    The other browsing session displays the particular web page in the first

area of the window:




      21.    The web page data for the respective web pages is automatically populated

in the other browsing session.




      22.    In the other browsing session, the Accused Product presents in a second

area each hyperlink in a prioritized list of hyperlinks (e.g. Recently Viewed). The




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 8
         Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 9 of 11




presented hyperlinks are positioned according to prioritization of the prioritized list (e.g.

most recent to earliest in a scroll bar displaying four items).




       23.    The presented hyperlinks are presented as reduced size images rendered

using said requested webpage data.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 9
       Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 10 of 11




      24.    Browse3D has been damaged by Defendant’s infringing activities.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

      1.     declaring that the Defendant has infringed the ’897 Patent;

      2.     awarding Plaintiff its damages suffered as a result of Defendant’s

             infringement of the ’897 Patent;

      3.     awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

      4.     granting Plaintiff such further relief as the Court finds appropriate.

                                   JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 10
       Case 6:20-cv-00135-ADA Document 1 Filed 02/20/20 Page 11 of 11




      Dated:      February 20, 2020     Respectfully submitted,



                                        /s/ Raymond W. Mort, III
                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com

                                        THE MORT LAW FIRM, PLLC
                                        106 E. Sixth Street, Suite 900
                                        Austin, Texas 78701
                                        Tel/Fax: (512) 865-7950

                                        ATTORNEYS FOR PLAINTIFF
                                        BROWSE3D LLC




COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 11
